NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                       HAROLD D. BAKER, Petitioner.

                         No. 1 CA-CR 15-0769 PRPC
                             FILED 6-29-2017


    Petition for Review from the Superior Court in Maricopa County
                       No. CR2003-017191-001 DT
                  The Honorable Alfred M. Fenzel, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Harold D. Baker, Florence
Petitioner



                       MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Donn Kessler joined.
                             STATE v. BAKER
                            Decision of the Court

J O N E S, Judge:

¶1            Harold Baker petitions for review from the summary
dismissal of his fourth successive notice of post-conviction relief. We have
considered the petition for review and, for the reasons stated, grant review
and deny relief.

¶2             A jury convicted Baker of four counts of sexual conduct with
a minor, all dangerous crimes against children, and one count each of sexual
abuse, contributing to the delinquency of a minor, public sexual indecency,
and public sexual indecency to a minor, all arising out of events occurring
in 2003. The trial court sentenced Baker to an aggregate term of eighty
years’ imprisonment for the four counts of sexual conduct with a minor and
placed him on probation for the remaining counts. This Court affirmed his
convictions and sentences on direct appeal.

¶3             In his petition for review, Baker argues: (1) the trial court
improperly enhanced his sentences; (2) his sentences violate double
jeopardy because they are not concurrent; and (3) his sentences are
disproportionate, excessive, and constitute cruel and unusual punishment.
All of these issues have been, or could have been, raised on direct appeal or
in a prior post-conviction relief proceeding. See Ariz. R. Crim. P. 32.1(a), (c)
(identifying sentencing issues appropriate for post-conviction relief); Ariz.
Rev. Stat. § 13-4033(A)(3) (2003) (authorizing a direct appeal from a
sentence “on the grounds that it is illegal or excessive”). Any claim a
defendant raised or could have raised on direct appeal or in an earlier post-
conviction relief proceeding is precluded, Ariz. R. Crim. P. 32.2(a), and none
of the exceptions under Rule 32.2(b) apply.

¶4            Accordingly, we grant review and deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2